Citation Nr: 0405353	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision which 
established service connection and a 30 percent initial 
rating for IBS and GERD; the veteran appeals for a higher 
rating.  He also appeals a March 2001 RO decision which 
denied a TDIU rating.


FINDINGS OF FACT

1.  Of the veteran's service-connected IBS and GERD, the IBS 
is the predominant disorder, and aggregate impairment from 
both IBS and GERD does not exceed that found in severe IBS.

2.  The veteran's service-connected conditions consist of IBS 
and GERD (last rated 30 percent) and tinea versicolor (rated 
0 percent).  He has a high school education, is unemployed, 
and has significant non-service-connected conditions.  His 
service-connected conditions do not prevent gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for IBS 
and GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346 (2003).

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background
  
The veteran served on active duty in the Army from August 
1973 to August 1975.  His service medical records show 
gastrointestinal complaints, and impressions included 
probable functional bowel syndrome.  

On November 22, 1991, the RO received the veteran's claim for 
service connection for a gastrointestinal disorder.

A number of medical records since the claim refer to 
gastrointestinal conditions as well as unrelated ailments 
such as a back disorder.  Treatment reports in November and 
December 1991 note hemorrhoids.  Records from this time note 
the veteran weighed 147 pounds.  The file shows he is 5 feet 
2 inches tall.  Treatment records from this time also 
describe low back and cervical spine disorders, and the 
veteran had a history of injury in a motor vehicle accident a 
few years ago.

In February 1992, a VA physical examination was conducted.  
The veteran gave a history of belching, fluttering of the 
stomach, gassy feelings, need to regurgitate, stomach 
tightness and occasional nausea, but no vomiting.  Physical 
examination noted that he weighed 139.5 pounds.  Rectal 
examination revealed good sphincter tone, unremarkable 
prostate, and no mass or blood.  The impressions were general 
excellent health, tinea versicolor, and aerophagia.  

In March 1992, the RO granted service connection and a 
noncompensable rating for tinea versicolor of the back and 
chest.  

A treatment report, dated in July 1992, noted complaints of 
left abdominal pain, diarrhea, nausea, and vomiting a couple 
times a week.  Weight reportedly was 125 pounds.  The 
impression was left lower quadrant pain, likely low-grade 
diverticulitis or secondary to diarrhea.  

In August 1992, the veteran was hospitalized for treatment of 
a complaint of stomach pain, occasionally radiating to the 
back.  An abdominal series was not remarkable and his 
laboratory findings were within normal limits.  A computed 
tomography (CT) scan of the abdomen revealed diverticulosis, 
but with no evidence of a diverticular abscess or 
inflammation of the bowel.  The report also noted that the 
veteran was extremely muscular with minimal intraperitoneal 
fat making interpretation difficult.  The veteran was 
discharged after eight days with a diagnosis of 
diverticulitis.  

A September 1992 treatment report noted that the veteran was 
physically limited secondary to pain.  In January 1993, he 
underwent an upper gastrointestinal barium swallow that 
revealed an impression of a small hiatal hernia with 
spontaneous gastroesophageal reflux.  No evidence of acute 
peptic ulcer disease was found, and there was slight 
prominence of the duodenal folds that may be consistent with 
bulbar duodenitis.   

In February 1993, the veteran underwent an 
esophagogastroduodenoscopy.  The report of this procedure 
noted an impression of erosive esophagitis, severe 
duodenitis, gastroesophageal reflux disease, and a small 
hiatal hernia.

In February 1993, a hearing was conducted at the RO, which 
included the issue of service connection for a 
gastrointestinal condition.  The veteran said that he had 
stomach problems since service.  He reported current 
symptoms.  He indicated that he worked for General Motors 
from 1975 to 1980.  He then worked at hospitals and 
telecommunication companies.  Most recently, he reported 
losing his job at a tire company in August 1992 due to 
illness.  

Medical records from 1993, including a May 1993 liver biopsy, 
show hepatitis C.

A letter in May 1993 from P. Pham, M.D., noted that the 
veteran was being treated for ulcerative colitis, peptic 
ulcer, and erosive esophagitis.  He was recently found to 
have hepatitis C.  He reported complaints of generalized body 
pain and weakness, and had to use a wheelchair to move 
around.  

In August 1993, the veteran was hospitalized for 
gastroesophageal reflux symptoms, and he then underwent 
related surgery consisting of Nissen fundoplication.  A 
postoperative upper gastrointestinal examination showed a 
good lumen with no evidence of gastroesophageal reflux.  He 
reported an immediate improvement in his symptoms.  He 
remained hospitalized for nine days as a result of this 
procedure.  A treatment report, dated in January 1994, noted 
that his surgical scar had healed.  

A decision of the Social Security Administration (SSA) in 
October 1994 found the veteran to be entitled to disability 
benefits beginning in April 1994.  The decision noted that a 
consultative examination in September 1994 found that the 
veteran was in a wheelchair and wore a cervical collar and a 
TENS unit.  The report diagnosed the veteran's condition as 
cervical and lumbar radiculopathy, with a history of 
hepatitis C infection.  The decision noted findings that the 
veteran's impairments were considered to be severe under the 
Social Security Act, and consisted of residuals of a back 
injury with MRI evidence of a herniated nucleus pulposus at 
the C3-C4 level, hepatitis C, and gastroesophageal reflux, 
status post Nissen fundoplication.  

In July 1995, the RO found the veteran was permanently and 
totally disabled for non-service-connected pension purposes 
due to multiple ailments.

A treatment report, dated in May 1997, noted that the veteran 
underwent an L5-S1 discectomy.  He was subsequently released 
from the hospital with discharge diagnoses of low back pain, 
L5-S1 herniated nucleus pulposus, and hepatitis C.  

Ongoing records, including a December 1997 statement from a 
VA doctor, note the veteran was treated for gastrointestinal 
and other ailments.  In a statement submitted in January 
1998, Nikita Tregubov, M.D., essentially opined that the 
veteran's gastrointestinal condition was related to service.  
The report of an air contrast barium enema in April 1998 
noted an impression of diverticulosis, otherwise normal.

A VA gastrointestinal examination was conducted in May 1998.  
The veteran reported constipation, which he said had been 
chronic since he was on active duty.  He stated that he had a 
bowel movement approximately every other day.  He complained 
of diarrhea once every two to three weeks.  He described 
abdominal pain in the left lower quadrant and left upper 
quadrant, which improved after defecation.  He reported 
indigestion, nocturnal cough, halitosis, a 10 pound weight 
loss in the past year, and chronic nausea.  Physical 
examination noted he was 5'2" inches tall and weighed 145 
pounds.  There was no evidence of malnutrition or anemia.  
Abdominal examination revealed it to be soft and depressible, 
and bowel sounds were present.  There was no 
hepatosplenomegaly and no tenderness.  There were multiple 
abdominal scars, and no evidence of internal cutaneous 
fistula.  The assessments included GERD, which the examiner 
noted was an active problem since the veteran was on active 
duty, and which may have explained his complaint of stomach 
problems on his service discharge examination; the veteran 
underwent a surgical procedure in 1992 which improved his 
symptoms of reflux by 80%, but it still appeared to be an 
active problem.  Assessments also included IBS, manifested by 
chronic constipation and chronic abdominal pain that improved 
after bowel movement.  The examiner stated that this had been 
an active problem since the veteran's active duty.  
Assessments also included diverticulosis, which the examiner 
noted to be very mild, isolated and scattered, and was due to 
the veteran's dietary habits and unlikely to cause any of the 
veteran's symptomatology.  The examiner noted that is was 
unlikely that diverticulosis would have been present during 
service, since it is rare in a person as young as the veteran 
was during service.

A VA dermatologic examination was conducted in June 1998.  
The veteran reported that he had his skin condition year 
round.  He had tried a variety of topical medications and 
shampoos that had not helped.  On examination, he had some 
scattered ovoid, hyperpigmented lesions over the back and 
some much smaller, two to three millimeter, lesions over the 
lateral buttocks.  There was a larger, two-centimeter 
hypopigmented lesion on the right deltoid and also scattered 
over the mid chest.  There was no obvious scaling.  The 
examiner stated that this was tinea versicolor.  A biopsy 
report of the right back area indicated lichen sclerosis et 
atrophicus.

A July 1998 letter from a VA doctor reviews the veteran's 
recent treatment for back problems and for gastrointestinal 
symptoms.  It was noted the veteran remained primarily 
confined to a wheelchair with an apparent diagnosis of failed 
back surgery in May 1997.  In describing the low back 
condition, it was noted he had pain radiating into both legs 
due a laminectomy/diskectomy with neuropathic pain.  

In April 1999, the Board granted service connection for 
gastrointestinal disorders diagnosed as IBS and GERD.  The 
Board also denied a compensable rating for tinea versicolor. 

In May 1999, the RO promulgated the Board's decision to grant 
service connection for IBS and GERD.  The RO established 
service connection for IBS and GERD effective from November 
22, 1991 (date claim received), and from that date assigned a 
single 30 percent rating for these gastrointestinal 
disorders.  The RO also assigned a temporary total 
convalescent rating (38 C.F.R. § 4.30) for the service-
connected gastrointestinal disability from August 1993 to 
October 1993, based on surgery (Nissen fundoplication) 
performed in August 1993.  

Ongoing medical records show the veteran has been treated for 
both service-connected and non-service-connected conditions.  
For example, an August 1999 statement from Alan J. Appley, 
M.D., notes that the veteran had a history of a low back 
disorder from a motor vehicle accident; he had low back disc 
surgery in 1997; he now had low back pain radiating into the 
legs; and he reportedly used a wheelchair for the low back 
condition.

In December 1999, the veteran filed a notice of disagreement 
with the rating assigned to his service-connected IBS and 
GERD.  He also claimed a TDIU rating.  In his TDIU claim, he 
reported he had a high school education, last worked in 1992, 
and was on SSA disability for conditions including 
gastrointestinal disorders.

In February 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of evidence needed to support his claim.  He was 
requested to identify medical treatment providers he had seen 
for his conditions, and was told the VA would attempt to 
obtain identified records.

In March 2001, the RO issued a rating decision denying a TDIU 
rating.  

A report of contact, dated in September 2001, noted that the 
veteran indicated that he had no additional evidence to 
submit in support of his claims.

A treatment report, dated in November 2001, noted his 
complaints of increasing acid reflux within the last two to 
three weeks.  A subsequent treatment report that same month 
noted an exacerbation of low back pain.  He was noted to be 
ambulating carefully with a cane.  A January 2002 treatment 
report noted chronic back pain for which he received pain 
medication.

In April 2002, a VA gastrointestinal examination was 
conducted.  The report noted the veteran's history of a 
hiatal hernia with gastroesophageal reflux disorder, status 
post Nissan fundoplication in 1993.  He reported nausea, 
vomiting, bloating, and chest pain after meals.  As for his 
IBS, the veteran reported that he experienced constipation, 
although the examiner noted this was probably secondary to 
his pain medications.  He also reported flatulence and 
increased intestinal gas.  It was noted he also had low back 
problems which radiated toward the front of his abdominal 
area.  He reported that he had a hard bowel movement in the 
morning, which was followed by an episode of soft stools.  He 
also reported abdominal pains and aches.  Physical 
examination revealed the veteran to weigh 158.5 pounds.  He 
was alert and active, and in no pain.  Examination of the 
abdomen revealed a midline epigastric surgical scar.  The 
abdomen was soft and depressible.  Peristalsis was present.  
There were no masses, no tenderness and no visceromegaly.  
Diagnostic tests revealed hemoglobin of 14.1 grams and 
hematocrit of 41.1 grams.  The report concluded with 
diagnoses of hiatal hernia with GERD, status post Nissan 
fundoplication, and IBS.  

An August 2002 treatment report noted that the veteran was 
seen for renewal of pain medication being used for chronic 
back pain.  A September 2002 treatment report noted 
complaints of gastroesophageal reflux and chest tightness.  A 
November 2002 treatment report noted complaints of sharp pain 
in the right lower quadrant the night before, which since 
subsided.  He also reported rectal bleeding.  

In September 2002 and other statements, the veteran argued 
that separate ratings should be assigned for his IBS and 
GERD.

In October 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of evidence needed to support his claims.  He was 
requested to identify medical treatment providers he had seen 
for his conditions, and was told the VA would attempt to 
obtain identified records.

In January 2003, the veteran sought treatment over the 
telephone for a tender mass protruding from the anus.  A 
March 2003 treatment report noted complaints of intermittent 
episodes of rectal bleeding.  Physical examination revealed 
the veteran to be in no distress.  Examination of the abdomen 
revealed no masses.  His rectal area also had no masses, 
blood, or stools.  A March 2003 medical record notes that 
vetean was 5'2" tall and weighed 155 pounds.  Similar 
weights are shown in other records from around this time.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims.  He has been told of 
his and the VA's respective duties to provide evidence.  
Pertinent identified medical records have been obtained, and 
necessary VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.   

A.  Higher Rating for IBS and GERD

The veteran is seeking a rating higher than 30 percent for 
service-connected IBS and GERD.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

This is an initial rating case, upon the granting of service 
connection.  Accordingly, consideration has been given to 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) since 
the effective date of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The diagnostic code for rating IBS is Code 7319 and the 
diagnostic code for rating GERD is Code 7346.

The veteran maintains that separate ratings should be 
assigned for IBS and GERD.  However, regulation prohibits 
this and permits but one rating for these two conditions.  
More specifically, according to 38 C.F.R. § 4.114, ratings 
under certain diagnostic codes for gastrointestinal 
conditions (including, in pertinent part, Diagnostic Codes 
7319 and 7346) are not to be combined with each other; 
rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

Pursuant to Diagnostic Code 7319, irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) may be assigned a 
maximum rating of 30 percent, and such is assigned when the 
condition is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319

Pursuant ot Diagnostic Code 7346 for hiatal hernia, a 30 
percent rating is assigned when there is persistently 
recurrent epigastric dstress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent raitng is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

Medical records from 1991 (when service connection became 
effective) to 2003 show that as between the IBS and GERD, the 
predominant disability has been IBS.  An exception to this 
would be the period following surgery for GERD in 1993, but 
such was covered by a temporary total convalescent rating 
under 38 C.F.R. § 4.30.  As noted, the maximum rating for IBS 
under Code 7319 is 30 percent, and such rating has already 
been assigned.  Moreover, the medical evidence does not show 
aggregate impairment, from both IBS and GERD, which would 
exceed the level of impairment contemplated for a 30 percent 
rating under Code 7319 or for a 30 percent rating under Code 
7346 for GERD.  

If Code 7346 were used for the aggregate rating, a higher 
rating of 60 percent would require symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  The medical records since the 
effective date of service connection show symptoms of pain 
from IBS/GERD only on occasion.  The veteran does not have 
regular vomiting.  His weight has only fluctuated slightly, 
and he does not appear to be underweight for his age and 
height.  There is no showing of hematemesis or melena with 
moderate anemia.  It is not shown that the combined effects 
of IBS and GERD result in severe impairment of health.  The 
veteran's major health problems are non-service-connected, 
such as his back disorder.  The criteria for a 60 percent 
rating for IBS and GERD under Code 7346 are not met.

In sum, a single disability rating is to be assigned for IBS 
and GERD, and these conditions collectively are no more than 
30 percent disabling under the cited diagnostic codes. The 
medical evidence shows that since the effective date of 
service connection, the IBS and GERD have remained at 
essentially the same level of disability, except for a brief 
period following surgery (for which a temporary total 
convalescent rating was granted).  There have been no 
distinct periods of time, since the effective date of service 
connection, during which the disability of IBS and GERD has 
been other than 30 pecent, and thus "staged ratings" are 
not in order.  See Fenderson, supra.  As the preponderance of 
the evidence is against the claim for a higher rating for 
this condition, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

B.  TDIU Rating

A TDIU rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to a TDIU rating on an extraschedular basis may 
be considered when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities are IBS and GERD 
(rated 30 percent) and tinea versicolor (rated 0 percent).  
He has a high school education and has not worked in several 
years.  He receives SSA disabilities benefits, mostly due to 
conditions which are non-service-connected (such as a back 
disorder), although the SSA also considered the effects of 
the service-connected gastrointestinal condition.  

The veteran's combined 30 percent compensation rating does 
not meet the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  
The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  Moreover, 
in the instant case the Board sees no exceptional or unusual 
circumstances that would warrant referral of the case to the 
appropriate VA official for consideration of a TDIU rating on 
an extraschedular basis.  In this regard, the evidence 
demonstrates that the service-connected skin condition of 
tinea versicolor causes no industrial impairment.  Service-
connected IBS and GERD produce some impairment in working 
ability, although the veteran certainly could still hold a 
gainful job despite such conditions.  The evidence clearly 
shows that non-service-connected conditions, such as a back 
disorder, are the main reason the veteran is not working, and 
non-service-connected disorders may not be considered in 
support of a claim for a TDIU rating.  38 C.F.R. § 4.19.  

The weight of the credible evidence demonstrates that 
service-connected disorders do not preclude gainful 
employment, and thus there is no basis of a TDIU rating.  As 
the preponderance of the evidence is against the claim for a 
TDIU rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

A higher rating for IBS and GERD is denied.

A TDIU rating is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



